Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2017/039004 06/23/2017 which claims benefit of 62/438,758 12/23/2016 and claims benefit of 62/353,793 06/23/2016.
	Claims 1, 6-7, 9-10, 13-16, 31-33, 41-42 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Restriction Maintained
3.	Applicant’s election of group I and the species, Compound I-25, in the reply filed on November 20, 2019 was previously acknowledged. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 1, 6-7, 10, 16, and 31-32 under 35 U.S.C. 103 as being unpatentable over Winter AND Martin is maintained.  Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.   The main argument put forth is that the art is too unpredictable.  Further to the argument of unpredictability applicants have added additional post-filing publications to Huang (January 2018), Pettersson (2019), Nowak (July 2018).  The state of the prior art is evaluated at the time the invention is made not post-filing.  According to the arguments, "Like the various publications previously submitted, these publications were published after the effective filing date of the present application. These post-filing publications are not being used to demonstrate enablement. That is a non-issue. They are being relied upon to further establish the state of the art at the time the claimed invention was made."   According to the arguments MPEP 2124 sanctions the use of post-filing date art in some instances,  "References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992)." The citation 22 USPQ 1463, appears to be in error.  The correct citation is Ex parte Erlich 22 USPQ2d 1463 (Bd. Pat. App. & Inter. 1992),  where 
Even if the two or three years post-filing publications were probative of the state of the art at the time the invention was made, the examiner does not agree with the conclusions applicant makes with the new references.  Huang (January 2018) looked at the degradation of various kinases with “a highly promiscuous kinase inhibitor”, TAE684, conjugated to pomalidomide.  “Remarkably, TL12-186 [the conjugate] displays <90% inhibition of 193 kinases...”  As has been pointed out the subject of the prior art references Winter and Martin and the instant claims are st Final Rejection of April 28, 2020 pg. 4 ¶ 3). The kinase proteins are bromodomains and are an entirely different class of proteins from kinases.  There are any number of reasons why the conjugation of the promiscuous kinase inhibitor failed to induce degradation in some instances. The compound was however effective in degrading a large number of them. “Only a handful of kinases were substantially engaged (>35%) by TL12-186 at 100 nM, including AURKA, AURKB, IRAK3, TEC and WEE1 (Table S7). All these kinases were detected and significantly degraded in our proteomic study (except for IRAK3, which was degraded but did not meet the criteria for significance).” Huang at page 11 offers up potential explanations that point to issues with ligand promiscuity or factors specific to the kinase targets, “[D]ifferences may exist due to the variable proteomic compositions. It is possible that the proteins actively regulated by the ubiquitin-mediated degradation pathways are predisposed to the degrader strategy, as Aurora kinases, WEE1 and CDKs are among the degraded kinases we identified. We also consider the possibility that proteins endogenously regulated by the cullin-RING family of E3 ligases (CRL) are more susceptible to the CRBN-mediated degrader strategy as the E3 ligases are of the same class. For example, Aurora kinases (APC/C), ULK1 (Cul3-KLHL20) and WEE1 (SCFP-trcp) are all CRL substrates (Liu et al., 2016; Nguyen et al., 2005; Taguchi et al., 2002; Watanabe et al., 2004). Testing several other promiscuous degraders with different linker lengths and bifunctional ends in a variety of cell lines is necessary before we can examine these hypotheses.”  None of the evidence suggests that the alleged unpredictability in developing kinase PROTACs applies to BRD PROTACs.
According to the arguments Pettersson (2019) and Novak (2018) show that “the choice of E3-ligase affects the PROTAC degradation profile” and may results in “different efficacy and selectivity profiles”.  This was already known as discussed in the Final Rejection of November 4, 
A further argument is that the claims have been amended with “with respect to the Targeting Ligand and Linker.”  According to the arguments  “The degradation of BRD9 by compounds 1-1,1-2,1-3, 1-5,1-7,1-8,1-9,1-12,1-15,1-17,1-24, and 1-25 are depicted in Western Blots as shown in FIG. 5A-FIG. 5F, FIG. 6A-FIG. 6D, FIG. 7A-FIG. 7E, FIG. 11B, FIG. 12B, 

    PNG
    media_image2.png
    199
    510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    191
    528
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    173
    524
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    171
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    253
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    173
    504
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    207
    501
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    170
    583
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    230
    618
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    190
    677
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    162
    514
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    225
    519
    media_image13.png
    Greyscale

The Degron is a full page generic description supported by a single degron, thalidomide, in the examples. There are only two “Targeting Ligands” one each of Ib and Ic which are both generic descriptions.  The Linker is the only portion that has any variation and it is very broad and has only been amended to remove an amide heterocycle group. As can be seen above while W as O and CH2 is shown and there is some variability in attaching the pomalidomide by Y as an amino or O there is nothing supporting the other embodiments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-7, 10, 16, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter “Phthalimide conjugation as a strategy for in vivo target protein degradation” Science 348 (6241), 1376-1381 Published online  May 21, 2015 AND Martin “Structure-Based Design of an in Vivo Active Selective BRD9 Inhibitor” J. Med. Chem. 2016, 59, 4462−4475, Published: February 25, 2016.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1)	Determining the scope and contents of the prior art.
2)	Ascertaining the differences between the prior art and the claims at issue.
3)	Resolving the level of ordinary skill in the pertinent art.
4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

1)	Determining the scope and contents of the prior art:  
Winter discloses various known BRD inhibitors conjugated to ubiquitin ligase including but not limited to the compound dBET1 in Figure 1 A.  

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

This compound reads on claim 1 “Degron” as the phthalimide of the elected species, i.e Formula D1, thalidomide, the “Linker” is an alkyl amide as in the first compound in claim 31 and the “Targeting Ligand” is the canonical BRD ligand JQ1.  JQ1 is capable of binding BRD9, since it is a well-known promiscuous BET ligand.  In addition the compound dFKBP-2 in Figure 2 has PEG type linker, where the instant W is O. 

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

According to Winter “In summary, we present a mechanism-based chemical strategy for endogenous target protein degradation. Phthalimide conjugation to selective small molecules produces CRBN-dependent posttranslational degradation with exquisite target-specific activity. Although this approach is CRBN-dependent, CRBN is ubiquitously expressed in physiologic and pathophysiologic tissues, which supports its broad utility in developmental and disease biology. The increased apoptotic response of primary AML cells to dBET1, even compared with the efficacious tool compound JQ1, highlights the potential superiority of BET degradation over BET bromodomain inhibition and prompts consideration of therapeutic development.”
Subsequent to the work of Winter, Martin disclosed very potent inhibitors of the bromodomain BRD9.  “Recently, three BRD9 inhibitors have been published in the literature: LP99,13 I-BRD9,14 and ketone “compound 28””  The structures and BRD activities are given on page S91 in Table 3. 
23 as a BRD9/BRD7 potent, selective, cell-permeable, and noncytotoxic probe compound (http:// www.thesgc.org/chemical-probes/BI-9564).” “These compounds modulate BRD9 bromodomain cellular function and display antitumor activity in an AML xenograft model. Two chemical probes, BI-7273 (1) and BI-9564 (2), were identified that should prove to be useful in further exploring BRD9 bromodomain biology in both in vitro and in vivo settings.”
2)	Ascertaining the differences between the prior art and the claims at issue.
Winter did not conjugate all known bromodomain inhibitors to thalidomide and did so only with the canonical BRD inhibitor JQ1.  The instant claims conjugate another BRD ligand to the thalidomide in the same manner.
3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and biology.  One of ordinary skill would be motivated to make the compounds of the invention because Winter demonstrated the utility of the targeted degradation strategy to bromodomain-containing proteins with known bromodomain ligands.  One would look to conjugate additional ligands in the same family to phthalidomide and related ubiquitin ligase ligands in order to selectively target BRD9 and treat specific cancers like AML.  Since Winter already established a proof of principle, applying this same strategy to with additional bromodomain ligands is prima facie obvious. In fact Winter suggests conjugating other proteins in this manner in the last sentence of the paper, “A 
Appending “a competitive antagonist of” BRD9  “to a phthalimide moiety to hijack the cereblon E3 ubiquitin ligase complex” would result in “highly selective cereblon-dependent BET protein degradation in vitro and in vivo and delayed leukemia progression in mice.”  
The rationale presented in the rejection is fits several of the so called exemplary rationales presented in MPEP 2143:
“I. EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
	Rationale (A) would apply to combining the elements of Winter and Marrtin, the predictable result being “highly selective cereblon-dependent BET protein degradation in vitro and in vivo and delayed leukemia progression in mice.”  Or Rationale (A) could be viewed as combining solely “prior art elements” of to arrive at the elected species.  Rationale (B) would apply to “substitution of one known element” a BRD ligand, JQ1, “for another”, those also described in Martin, I-BRD9, LP99, BI-7273 (1) or BI-9564 (2).  Rationale (C) would be “Use of known technique”, phthalimidoylation described by Winter, “to improve similar…products”, the compounds of Martin, “in the same way”, to achieve” highly selective cereblon-dependent BET protein degradation in vitro and in vivo and delayed leukemia progression in mice”  showing “superiority of BET degradation over BET bromodomain inhibition.”
Objections

6.	Claim 41 is objected to for depending from a rejected base claim, but would be allowable in independent format.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625